[J-49-2018]
                  IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               :   No. 746 CAP
                                            :
                   Appellee                 :   Appeal from the Order entered on
                                            :   December 7, 2016 in the Court of
                                            :   Common Pleas, Philadelphia County,
             v.                             :   Criminal Division, dismissing PCRA
                                            :   relief at No. CP-51-CR-1117211-
                                            :   1983.
JEROME MARSHALL,                            :
                                            :   SUBMITTED: May 14, 2018
                   Appellant                :


                                     ORDER


PER CURIAM
      AND NOW, this 21st day of September, 2018, the Order of the Court of Common

Pleas of Philadelphia County is AFFIRMED.